Citation Nr: 0300229	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  02-01 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with bronchitis and asthma.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


INTRODUCTION

The veteran served on active duty from 1965 to 1968.  

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

The Board notes that the Statement of the Case included 
the issues of (1) Service connection for post-traumatic 
stress disorder (PTSD); (2) Service connection for 
allergic dermatitis due to Agent Orange exposure; (3) 
Service connection for chronic obstructive pulmonary 
disease (COPD) with bronchitis and asthma; and 
(4) Entitlement to nonservice connected pension.  The 
veteran's VA Form 9 indicates by x mark that he was only 
appealing the listed issues, which were service connection 
for PTSD and COPD; the veteran also indicated that he 
should be given nonservice connected pension.  He did not 
mention the issue of service connection for dermatitis.

The issues of entitlement to service connection for PTSD 
and entitlement to pension were granted by the RO in March 
2002.  As this is full grant of benefits sought on these 
issues, they are not before the Board for adjudication.  
Therefore, the only issue remaining on appeal is that 
listed on the first page of this decision.  As the veteran 
did not appeal his claim for service connection for 
dermatitis, it is not before the Board on appeal.  See 
38 C.F.R. § 20.202 (2002).

The veteran requested and was scheduled to appear before a 
Member of the Board at a hearing at the RO in September 
2002; however, the veteran failed to report for this 
hearing.


FINDING OF FACT

Competent evidence of a nexus between the veteran's 
diagnosis of COPD with bronchitis and asthma and his 
active service to include exposure to asbestos is not of 
record.



CONCLUSION OF LAW

COPD with bronchitis and asthma was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for COPD with 
bronchitis and asthma. He maintains that he was exposed to 
asbestos while onboard ship and that this caused the 
development of his current lung disorder.

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303(a) (2002).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Service connection connotes many factors, but basically, 
it means that the facts, as shown by evidence, establish 
that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of 
the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The veteran's active duty included service in Vietnam 
during the Vietnam era.  On December 27, 2001, the 
President signed into law the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103(Dec. 
27, 2001).  Section 201 of this Act amends 38 U.S.C. 
§ 1116 to provide a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.  
Prior to December 27, 2001, the law required that the 
veteran have a presumptive disease before exposure to 
herbicides was presumed.  See 38 U.S.C.A. § 1116(a)(3) 
(West 1999 & Supp. 2002).  This is clearly a liberalizing 
provision and, as such will be applied in the present 
case.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

If a veteran was exposed to an herbicide agent during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 
9, 1962, and ending on May 7, 1975, the following diseases 
shall be service-connected, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 
and 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform disease consistent with chloracne; 
Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; PCT; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft- tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2002).  

The Secretary of VA has determined that there is no 
positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 
41448 (1996).  Nevertheless, the United States Court of 
Appeals for the Federal Circuit (CAFC) has held that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-
542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
a claimant from establishing service connection with proof 
of direct causation.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

The veteran's service records show that he served onboard 
the USS Skagit, which served in and around the waters of 
Vietnam from August 1965 to May 1966.  The veteran served 
as an engine repairman.  As the veteran had Vietnam 
service, exposure to Agent Orange is presumed.  "Service 
in the Republic of Vietnam" includes service in the waters 
offshore.  38 C.F.R. § 3.307(a)(6)(iii).  (2002).

However, the veteran has not alleged that he served in 
combat and the evidence of record does not indicate that 
he served in combat.  Thus, 38 U.S.C.A. § 1154(b) (West 
1991) is not applicable in this case.

Service medical records show no complaints, findings, or 
diagnoses of COPD with bronchitis and asthma during 
service.  

VA medical records including hospital summaries dated from 
1992 to 2002 show chest x-ray findings and diagnoses of 
acute bronchitis, bronchitis, asthma, COPD, and reactive 
airway disease.  These records show that the veteran was a 
smoker, and had stopped smoking in 2001.   

A November 1997 private medical record shows a diagnosis 
of asthma.

At a January 2001 VA examination, the veteran reported 
that he began experiencing shortness of breath with white 
sputum in 1992.  He reported that he probably had exposure 
to asbestos when he worked onboard ship in service in 
1965.  The examiner noted that the veteran smoked up to 10 
cigarettes per day.  On evaluation, his chest was 
described as somewhat emphysematous, but his lungs were 
clear with no rales.  Chest x-rays revealed no acute lung 
disease.  The diagnoses included asbestos exposure, 
chronic obstructive pulmonary disease and chronic 
bronchitis.  Pulmonary function tests performed in 
February 2001 showed COPD.

In statements, the veteran contended it was his opinion 
that this respiratory disorder was result of his exposure 
to asbestos during service.  However, there is no evidence 
of record that the veteran has specialized medical 
knowledge, thus he is not competent to offer medical 
opinion as to cause or etiology of the claimed disability.  
See Grottveit v. Brown, 5 Vet. App. at 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. at 494.

As set forth above, the veteran had service in Vietnam, 
thus, the Board will also consider whether the veteran's 
COPD with bronchitis and asthma resulted from his exposure 
to Agent Orange. 

Service medical records show no complaints, findings, or 
treatment for COPD with bronchitis and asthma.  
Additionally, both the veteran's statements and medical 
records reveal that the first evidence of respiratory 
complaints subsequent to service was in 1992, more than 20 
years after service.  Moreover, while VA and private 
medical records contain diagnoses of COPD, asthma, 
bronchitis, and reactive airway disease, no medical 
professional has provided competent medical evidence 
linking the veteran's COPD with bronchitis and asthma to 
active service including exposure to asbestos or Agent 
Orange.

The Board notes that the January 2001 VA examination 
report contains a diagnosis of asbestos exposure.  
However, it appears that this diagnosis was based on the 
veteran's reported history of exposure to asbestos while 
onboard ship during 1965, as the VA physician did not 
provide any basis or rationale for this diagnosis.  The 
U.S. Court of Appeals for Veterans Claims (Court) has 
determined that the history that the veteran provided does 
not transform that history into medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

There is no documentation of record that the veteran was 
exposed to asbestos during service.  Information of record 
indicates that the USS Skagit was decommissioned in 1969, 
sold in 1974, and broken up for scrap.  Moreover, 
subsequent medical records including VA hospital summaries 
in 1992 and 1995 show no findings or diagnoses of COPD 
with bronchitis and asthma related to asbestos.

Based on review of the evidence of record, the Board 
concludes that the preponderance of the evidence is 
against a finding that the veteran's COPD with bronchitis 
and asthma began during service or resulted from exposure 
to either asbestos or Agent Orange.  Therefore, the claim 
for service connection for COPD with bronchitis and asthma 
is denied.

VCAA

There was a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002) redefined the obligations 
of VA with respect to the duty to assist, and imposed on 
VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as 
any claim not decided as of that date, such as the one in 
the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§ 3.159(b).  There is no issue as to providing an 
appropriate application form or completeness of the 
application in this case.  In the circumstances of this 
case, the veteran has been advised of the applicable laws 
and regulations, and the evidence needed to substantiate 
his claim by a March 2002 supplemental statement of the 
case.  In particular, the veteran was notified that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility 
to either send medical treatment records from his private 
physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The veteran 
was also asked to advise VA if there were any other 
information or evidence he considered relevant to his 
claim so that VA could help by getting that evidence.  The 
veteran submitted copies of private and VA medical 
records.  Thus, VA's duty to notify has been fulfilled.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the veteran's service 
medical records, VA clinical records and examination 
reports, and private medical records.  

In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence that 
is necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original 
jurisdiction.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of 
what might be required or helpful to establish his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for COPD with bronchitis and asthma is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

